UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended May 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-122009 NAPRODIS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 33-0903494 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13250 Gregg St., Suite F, Poway, CA 92064 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(858) 486-8655 N/A Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,990,000 shares outstanding as of May 31, 2014. 1 NAPRODIS, INC. BALANCE SHEETS (Unaudited) May 31, August 31, ASSETS Current Assets Cash $ $ Accounts Receivable Inventories, net Total Current Assets Property and equipment, net Long-Term Inventories Other Assets TOTAL ASSETS $ $ TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable and accrued expenses $ $ Accrued payroll and payroll taxes Accrued Interest Customer Deposits Payables to related party Officer Loans Total Liabilities Stockholders' Deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized, 0 shares issued - - Common Stock, $0.001 par value, 60,000,000 shares authorized; 4,990,000 isssued and outstanding at May 31, 2014and August 31, 2013 Additional paid-in capital Deficit ) ) Total Stockholders's Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements 2 NAPRODIS INC. STATEMENT OF OPERATIONS (unaudited) For the three months ended May 31, For the nine months ended May 31, Revenues $ Cost of sales, (exclusive of depreciation, included ingeneral & administrative expenses) Gross profit Selling expenses General and administrative expenses Occupancy costs Salaries and wages Other general and administrative expenses Total general and administrative expenses Net Loss before other income and expenses Interest expense ) ) $ ) ) Net Loss $ ) $ ) $ ) $ ) Net Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding -basic and diluted $ The accompanying notes are an integral part of these unaudited financial statements 3 NAPRODIS, INC. STATEMENT OF CASH FLOWS (Unaudited) For the nine months ended May 31, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Changes in operating assets and liabilities: Accounts Receivable ) ) Inventory Accounts Payable and accrued expenses Accrued payroll and payroll taxes - Accrued Interest ) - Customer Deposits ) Net Cash provided by operating activities Investing Activities Cash paid for purchase of fixed assets ) - Net cash provided byinvesting activities ) - Financing Activities Proceeds (repayment) from officer loans ) Proceeds (repayment) of payable to related party ) ) Net Cash provided by financing activities ) Net Increase (Decrease) in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information Cash paid for Interest $
